Title: From Thomas Jefferson to Thomas Appleton, 10 August 1825
From: Jefferson, Thomas
To: Appleton, Thomas


Dear Sir
Monticello
Aug. 10. 25.
I had been so long without hearing from you ( my last  from you being dated Oct. 8. 24.) that  I sat down to communicate  my anxieties to you which I had accdly done in a long letter when the mail of that day brought me your’s of Apr. 13. and rendered mine of course useless. I learn with regret that you had suffered inconvenience from the want of remittances,  your former letters had given me reason to believe that the last and most important articles of our marble works would be ready for delivery in May, on the 7th of Mar. therefore I had had a remittance made of the sum of 3000.D. which you suppose would be about the balance due to you, and which would reach you in May in readiness for the delivery. the following statemt of payments is I believe nearly exact.D.1823.Oct.8.we ordered 10. Corinthn Capitels for adimd  diam. of 32. 4 I. Eng. @ 550. D55002. semi capitels for pilasters @ 290. D each580cases, say about601824.May17.we ordered 1400. sq. f. paving slabs @ 22½ D pr 100. feet3156455Dc1823.Oct.8.we remitted 4000.D. which netted 3,940.50. 1825.Mar.7.we remitted 3000. D netting perhaps  not quite 3,0006,940.50making a balance on that acct in our favor of abt485.50Cash advanced to Raggi50.535.50D1823.Sep.8Raggi’s contract for 10. bases to the Columns @ 65 = 650 2. semibases @ 32.5065.715suppose an additional allowance100815.00balance due T. A. for capitels, bases, pavement280.50This Apercu would make a balance still due you from the University of 280.D. which should be now remitted were it the exact one. but hoping you will have sent an exact one  with the Capitels  Etc. I shall defer remitting till  I recieve the exact acct when a remittance  of the exact  balance will close the present transactions between the University and yourself.Accept my respectful and frdly salutnsTh: J.